Case 1:20-cv-23818-RAR Document 18 Entered on FLSD Docket 12/10/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CV-23818 -RAR

  TRISTAN CRAIG, on behalf of herself
  and all others similarly situated,

         Plaintiff,

  v.

  NOVA SOUTHEASTERN UNIVERSITY,

        Defendant.
  ____________________________________/

                          ORDER GRANTING STAY AND
               DIRECTING CLERK TO ADMINISTRATIVELY CLOSE CASE

         THIS CAUSE is before the Court upon the parties’ Joint Response to the Court’s Order to

  Show Cause [ECF No. 17] (“Joint Request for Stay”) filed on December 10, 2020, indicating the

  parties agree to stay this matter in its entirety until this Court rules on the two dispositive motions

  pending in the earlier filed and essentially identical action—Leo Ferretti, Individually and on

  Behalf of All Others Similarly Situated v. Nova Southeastern University, Inc., Case No. 20-CV-

  61431-RAR (“First Nova Case”).

         A district court has broad discretion to stay proceedings incident to its power to control its

  own docket. See Clinton v. Jones, 520 U.S. 681, 683 (1997). However, “[w]hen a district court

  exercises its discretion to stay a case pending the resolution of related proceedings in another

  forum, the district court must limit properly the scope of the stay.” Ortega Trujillo v. Conover &

  Co. Commons, Inc., 221 F.3d 1262, 1264 (11th Cir. 2000). “A stay is immoderate and hence

  unlawful unless so framed in its inception that its force will be spent within reasonable limits, so

  far at least as they are susceptible of prevision and description.” Landis v. North American Co.,
Case 1:20-cv-23818-RAR Document 18 Entered on FLSD Docket 12/10/2020 Page 2 of 3




  299 U.S. 248, 257 (1936). The scope of a stay, including its potential duration, and the reasons

  for the stay are factors to be considered when a district court is determining whether to exercise its

  discretion to implement a stay of proceedings under its jurisdiction pending resolution of related

  proceedings elsewhere. Ortega Trujillo, 221 F.3d at 1264.

          Mindful of the Eleventh Circuit’s admonition that stays of an indefinite nature are

  “immoderate,” id., the Court shall exercise the discretion at its disposal to fashion the instant stay

  such that its force will be spent within reasonable limits. Accordingly, it is hereby

          ORDERED AND ADJUDGED as follows:

          1. The Joint Request for Stay [ECF No. 17] is GRANTED.

          2. All further proceedings in this action are hereby STAYED for a duration of six (6)

  months from the date of this Order or until this Court rules on the Motion to Dismiss and the

  Motion to Strike the Class Allegations (“Motion to Dismiss and Motion to Strike”) pending in the

  First Nova Case, whichever is sooner.

          3. Within fourteen (14) days of the Court ruling on both the Motion to Dismiss and the

  Motion to Strike, the parties shall file a joint status report and submit memoranda as to their

  respective positions on the effect of the Court’s ruling in the First Nova Case on the instant matter.

  At that point, the Court will consider the parties’ submissions and reassess the propriety of any

  further stay by written order. Cf. Ortega Trujillo, 221 F.3d at 1264 n.3 (holding a stay remaining

  in effect until the resolution of related proceedings indefinite in scope, despite the district court’s

  requirement of status reports every three months, because the district court would not be

  guaranteed to reassess the propriety of the stay and could instead ignore the reports and leave the

  stay in effect).

          4. This Order shall not prejudice the rights of the parties to this litigation.


                                               Page 2 of 3
Case 1:20-cv-23818-RAR Document 18 Entered on FLSD Docket 12/10/2020 Page 3 of 3




         5. The Court shall retain jurisdiction and the case shall be restored to the active docket

  upon motion of a party if circumstances change so that this action may proceed to final disposition.

         6. The Clerk shall CLOSE this case for administrative purposes only. Any pending

  motions are DENIED AS MOOT.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 10th day of December, 2020.




                                                         _______________________________
                                                         RODOLFO A. RUIZ II
                                                         UNITED STATES DISTRICT JUDGE
  cc: counsel of record




                                             Page 3 of 3
